Name: Commission Regulation (EC) No 2713/98 of 16 December 1998 fixing the representative prices and the additional import duties for molasses in the sugar sector
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  prices;  trade;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities17. 12. 98 L 342/5 COMMISSION REGULATION (EC) No 2713/98 of 16 December 1998 fixing the representative prices and the additional import duties for molasses in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar (1), as last amended by Regulation (EC) No 1148/98 (2), Having regard to Commission Regulation (EC) No 1422/ 95 of 23 June 1995 laying down detailed rules of applica- tion for imports of molasses in the sugar sector and amending Regulation (EEC) No 785/68 (3), and in partic- ular Articles 1 (2) and 3 (1) thereof, Whereas Regulation (EC) No 1422/95 stipulates that the cif import price for molasses, hereinafter referred to as the representative price', should be set in accordance with Commission Regulation (EEC) No 785/68 (4); whereas that price should be fixed for the standard quality defined in Article 1 of the above Regulation; Whereas the representative price for molasses is calcu- lated at the frontier crossing point into the Community, in this case Amsterdam; whereas that price must be based on the most favourable purchasing opportunities on the world market established on the basis of the quotations or prices on that market adjusted for any deviations from the standard quality; whereas the standard quality for molasses is defined in Regulation (EEC) No 785/68; Whereas, when the most favourable purchasing opportun- ities on the world market are being established, account must be taken of all available information on offers on the world market, on the prices recorded on important third-country markets and on sales concluded in inter- national trade of which the Commission is aware, either directly or through the Member States; whereas, under Article 7 of Regulation (EEC) No 785/68, the Commis- sion may for this purpose take an average of several prices as a basis, provided that this average is representative of actual market trends; Whereas the information must be disregarded if the goods concerned are not of sound and fair marketable quality or if the price quoted in the offer relates only to a small quantity that is not representative of the market; whereas offer prices which can be regarded as not rep- resentative of actual market trends must also be dis- regarded; Whereas, if information on molasses of the standard quality is to be comparable, prices must, depending on the quality of the molasses offered, be increased or reduced in the light of the results achieved by applying Article 6 of Regulation (EEC) No 785/68; Whereas a representative price may be left unchanged by way of exception for a limited period if the offer price which served as a basis for the previous calculation of the representative price is not available to the Commission and if the offer prices which are available and which appear not to be sufficiently representative of actual market trends would entail sudden and considerable changes in the representative price; Whereas where there is a difference between the trigger price for the product in question and the representative price, additional import duties should be fixed under the conditions set out in Article 3 of Regulation (EC) No 1422/95; whereas should the import duties be suspended pursuant to Article 5 of Regulation (EC) No 1422/95, specific amounts for these duties should be fixed; Whereas application of these provisions will have the effect of fixing the representative prices and the addi- tional import duties for the products in question as set out in the Annex to this Regulation; Whereas Article 2 of Council Regulation (EC) No 1103/ 97 of 17 June 1997 on certain provisions relating to the introduction of the euro (5) provides that, as from 1 January 1999, all references to the ecu in legal instru- ments are to be replaced by references to the euro at the rate of EUR 1 to ECU 1; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,(1) OJ L 177, 1. 7. 1981, p. 4. (2) OJ L 159, 3. 6. 1998, p. 38. (3) OJ L 141, 24. 6. 1995, p. 12. (4) OJ L 145, 27. 6. 1968, p. 12. (5) OJ L 162, 19. 6. 1997, p. 1. EN Official Journal of the European Communities 17. 12. 98L 342/6 HAS ADOPTED THIS REGULATION: Article 1 The representative prices and the additional duties applying to imports of the products referred to in Article 1 of Regulation (EC) No 1422/95 are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 17 December 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1998. For the Commission Franz FISCHLER Member of the Commission ANNEX fixing the representative prices and additional import duties applying to imports of molasses in the sugar sector CN code Amount of the representative price in ECU per 100 kg net of the product in question Amount of the additional duty in ECU per 100 kg net of the product in question Amount of the duty to be applied to imports in ECU per 100 kg net of the product in question because of suspension as referred to in Article 5 of Regulation (EC) No 1422/95 (2) 1703 10 00 (1) 6,17 0,28  1703 90 00 (1) 7,02 0,11  (1) For the standard quality as defined in Article 1 of amended Regulation (EEC) No 785/68. (2) This amount replaces, in accordance with Article 5 of Regulation (EC) No 1422/95, the rate of the Common Customs Tariff duty fixed for these products.